DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/09/2019, and 09/16/2019 have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harold Moore (Reg # 37,892) on 12/17/2021.  The examiner’s amendment incorporates allowable matter of claims 7 and 8, and cancels claim 5.
In claim 1, please replace as follows: 
“An electronic device package comprising:
	a molded case including integrally formed side walls, end walls, and a bottom wall, the side walls, end walls and bottom wall defining an interior configured to receive one or more electronic components, each side wall including a top portion and a bottom portion, the top portion comprising a plate-like structure having first and second surfaces extending downwardly from a top edge of the side wall, the bottom portion having: (i) a top surface that extends from the first surface in a direction away from the interior, (ii) a third surface 
	leads molded in the side wall from the bottom edge to the top edge, each lead having a first end portion extending above the top edge, and each lead having a second end portion extending along the bottom edge; and
	a case lid configured to engage with and snap fit onto the molded case such that the case lid extends over the interior, over at least a portion of each of the end walls, and over at least a portion of each of the side walls; and 
	wherein:
	each end wall has an outer surface and an inner surface,  
the case lid includes lid end walls, each lid end wall having a detent configured to engage a feature of the outer surface of a respective end wall of the molded case to secure the case lid on the molded case; and
the case lid includes lid side walls are configured such that when the case lid is engaged with the molded case, the lid side walls extend adjacently to the top portion of the first surface of the side walls of the molded case, and the lid side walls terminate at the top surface of the bottom portion of the sides walls of the molded case.”  
In claim 6, please replace as follows: 
“The electronic device package of claim 1, 
In claim 7, please replace as follows: 
 An electronic device package comprising:
a molded case including integrally formed side walls, end walls, and a bottom wall, the side walls, end walls and bottom wall defining an interior configured to receive one or more electronic components, each side wall including a top portion and a bottom portion, the top portion comprising a plate-like structure having first and second surfaces extending downwardly from a top edge of the side wall, the bottom portion having: (i) a top surface that extends from the first surface in a direction away from the interior, (ii) a third surface extending downward from the top surface to a bottom edge of the side wall, and (iii) a fourth surface extending downward from the second surface to the bottom wall;
leads molded in the side wall from the bottom edge to the top edge, each lead having a first end portion extending above the top edge, and each lead having a second end portion extending along the bottom edge; and
a case lid configured to engage with and snap fit onto the molded case such that the case lid extends over the interior, over at least a portion of each of the end walls, and over at least a portion of each of the side walls; and
wherein:
each end wall has an outer surface and an inner surface,  
the case lid includes lid end walls, each lid end wall having a detent configured to engage a feature of the outer surface of a respective end wall of the molded case to secure the case lid on the molded case; and

In claim 8, please replace as follows: 
“The electronic device package of claim 7, 
the case lid includes lid side walls configured such that when the case lid is engaged with the molded case:
the lid side walls extend adjacently to the top portion of the first surface of the side walls of the molded case, and 
the lid side walls terminate at the top surface of the bottom portion of the sides walls of the molded case”.
In claim 9, please replace as follows: 
“The electronic device package of claim 1, 
one of the lid side walls includes an orientation tab extending downwardly from a lowermost surface of the lid side wall, and 
the orientation tab is configured such that when the case lid is engaged with the molded case, the orientation tab matingly engages with a corresponding orientation receiver formed in the top surface of the bottom portion of a corresponding one of the side walls of the molded case”.
In claim 11, please replace as follows: 
“The electronic device package of claim 1, 
each lid end wall includes a tab extending downwardly from a main body portion of the lid end wall; and

In claim 18, please replace as follows: 
“The electronic device package of claim 1, 
each lid end wall includes a tab extending downwardly from a main body portion of the lid end wall; and
the detent is arranged on the tab”.
In claim 20, please replace as follows: 
“The electronic device package of claim 7, 
each of the leads includes an intermediate portion extending between the first end portion and the second end portion, and
the intermediate portion of each of the leads is interposed between the first surface and the second surface and between the third surface and the fourth surface of the corresponding side wall into which the lead is molded”.
Cancel claim 5.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an electronic device package comprising:
	a molded case including integrally formed side walls, end walls, and a bottom wall, the side walls, end walls and bottom wall defining an interior configured to receive one or more electronic components, each side wall including a top portion and a bottom portion, the top portion comprising a plate-like structure having first and second surfaces extending downwardly from a top the bottom portion having: (i) a top surface that extends from the first surface in a direction away from the interior, (ii) a third surface extending downward from the top surface to a bottom edge of the side wall, and (iii) a fourth surface extending downward from the second surface to the bottom wall;
	leads molded in the side wall from the bottom edge to the top edge, each lead having a first end portion extending above the top edge, and each lead having a second end portion extending along the bottom edge; and
	a case lid configured to engage with and snap fit onto the molded case such that the case lid extends over the interior, over at least a portion of each of the end walls, and over at least a portion of each of the side walls; and 
	wherein:
	each end wall has an outer surface and an inner surface,  
the case lid includes lid end walls, each lid end wall having a detent configured to engage a feature of the outer surface of a respective end wall of the molded case to secure the case lid on the molded case; and
the case lid includes lid side walls are configured such that when the case lid is engaged with the molded case, the lid side walls extend adjacently to the top portion of the first surface of the side walls of the molded case, and the lid side walls terminate at the top surface of the bottom portion of the sides walls of the molded case.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-4, 6, and 9-19 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 7 recites, an electronic device package comprising:
	a molded case including integrally formed side walls, end walls, and a bottom wall, the side walls, end walls and bottom wall defining an interior configured to receive one or more electronic components, each side wall including a top portion and a bottom portion, the top portion comprising a plate-like structure having first and second surfaces extending downwardly from a top edge of the side wall, the bottom portion having: (i) a top surface that extends from the first surface in a direction away from the interior, (ii) a third surface extending downward from the top surface to a bottom edge of the side wall, and (iii) a fourth surface extending downward from the second surface to the bottom wall;
	leads molded in the side wall from the bottom edge to the top edge, each lead having a first end portion extending above the top edge, and each lead having a second end portion extending along the bottom edge; and
	a case lid configured to engage with and snap fit onto the molded case such that the case lid extends over the interior, over at least a portion of each of the end walls, and over at least a portion of each of the side walls; and
	wherein:
	each end wall has an outer surface and an inner surface,  
the case lid includes lid end walls, each lid end wall having a detent configured to engage a feature of the outer surface of a respective end wall of the molded case to secure the case lid on the molded case; and
	the outer surface of the end wall of the molded case extends upwardly and inwardly in an inclined manner from the feature towards the top of the end wall of the molded case.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 8 and 20 are allowed because each claim is directly or indirectly dependent of independent Claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/17/2021
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837